DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Michael Scher on August 18, 2021.

The application has been amended as follows: 
In the Specification:
Paragraph [0003] is replaced by new paragraph [0003]:
[0003] The contents of the electronic sequence listing ("BROD-0552US_ST25.txt"; Size is 15,441 bytes and it was created on January 19, 2021) is herein incorporated by reference in its entirety.

	In the Claims:
	15. (Currently Amended) The method according to claim 1, wherein said method further comprises the step of performing in situ Hi-C on said cell prior to or following said targeting, thereby generating an in situ Hi-C library, wherein in situ Hi-C comprises performing Hi-C in intact nuclei, and wherein said in situ Hi-C method identifies target chromatin loop modification sites or monitors the result of chromatin loop or contact domain modification in the target region.

70. (Presently Canceled)

72. (Presently Canceled)

73. (Presently Canceled)

89. (Currently Amended) The method of claim 15, further comprising 

90. (Currently Amended) The method of claim 15, wherein said in situ Hi-C comprises the steps of: 
a. generating a 3D contact map of the genome of said cell; and
 b. identifying a target modification site from the 3D contact map, wherein the target modification site comprises either an existing loop or contact domain or a modified loop or contact domain.

91. (Currently Amended) The method of claim 90, wherein said method further comprises the steps of: 6Response to Office Action mailed April 20, 2021 U.S. Patent Application No. 15/753,318 Erez Liebennan Aiden et al. 
c. generating a set of vectors wherein each vector encodes one or more chromatin loop perturbations, wherein expression of 
d. delivering each vector in the set of vectors to a different cell or cell population to determine an impact of the introduced chromatin loop perturbations on cell function; and 
e. identifying the one or more vectors in the set of vectors that introduce the one or more chromatin perturbations.

102. (Currently Amended) The method of claim 101, wherein the catalytically inactive CRISPR-Cas systems or Cas proteins are targeted to sequences 500-1000 base pairs apart in the region and wherein the sequences targeted alternate between sequences on 

105. (Currently Amended) The method of claim 104, wherein the catalytically inactive CRISPR-Cas systems or Cas proteins are targeted to sequences 500-1000 base pairs apart in the region and wherein the sequences targeted alternate between sequences on 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest methods of modifying chromatin loops or contact domains in a chromatin DNA target region in a eukaryotic cell.  The target region of chromatin DNA is extruded by each of CCCTC-binding factor (CTCF) subunits or cohesion-comprising extrusion complex.  The target region comprises a forward and reverse CTCR/cohesion binding motif in convergent orientation of opposite strands of the extruded chromatin DNA.  The method comprises targeting one or 

The Information Disclosure Statement filed August 10, 2021 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636